378 F.2d 61
Joseph Maldonado VASQUEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 21281.
United States Court of Appeals Ninth Circuit.
May 5, 1967.

Gerald G. Reppetto, Los Angeles, Cal., for appellant.
John K. Van de Kamp, U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief Crim.  Div., Craig B. Jorgensen, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and SMITH,1 District judge.
PER CURIAM:


1
Appellant was charged and found guilty on two separate counts of the possession and sale of narcotics, knowing the heroin had been illegally imported into the United States.

Three errors are alleged:

2
(1) The court allowed a government agent to remain in the courtroom when the informer testified.


3
(2) Entrapment as a matter of law.


4
(3) Alleged insufficiency of the evidence.


5
We find no merit in any point, and affirm.



1
 Russell E. Smith, United States District Judge, District of Montana, sitting by designation